Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 16, 1979, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The facts have been considered and are determined to have been established. Here, as in People v Trow-bridge (305 NY 471, 473), "The verdict is entirely dependent upon the complainant’s testimony that there was a robbery and his identification of defendant as the perpetrator of it.” Thus, it was reversible error for the trial court to have refused to strike the testimony of the arresting officer as to the complainant’s prior out-of-court identification of defendant. This testimony served no purpose other than to bolster the complainant’s identification of defendant. (See People v Trowbridge, supra; People v Napoletano, 58 AD2d 83.) The violation of Trowbridge (supra) cannot be overlooked here since "the evidence of identity is [not] so strong that there is no serious issue upon the point”. (See People v Caseria, 19 NY2d 18, 21; People v Napoletano, supra, p 91.) Damiani, J. P., Margett, O’Connor and Weinstein, JJ., concur.